DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination

Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on September 16, 2022.
Claims 8-12 are withdrawn. Claims 1, 3-4, 7 and 13-25 are under examination in this Office action. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Rejection of Claims 1, 3-4, 7 and 13-25 under 35 U.S.C. 103 as being unpatentable over Spiro et al. (GenBank: ABY81448.1, 2008) in view of Smith et al. (US Patent US 8,506,967) and Olsen et al. (US Patent 9,492,530) of record in the Office action on 11/27/2020 is reinstated.
Spiro et al. discloses a sequence of equine influenza H3 antigen identical with present SEQ ID NO: 2 (see sequence comparison below). Spiro et al. do not teach virus-like particle, inactivated virus, alum adjuvant, route of administration or a pharmaceutically acceptable carrier. 
It is the Examiner’s position that the recitation of “wherein the vaccine targets Asn204, Ala153, Asn111, Asn187, Met275, and/or Arg276 of an equine H3 antigen head domain” and “wherein antibodies are generated in a subject due to immunization with the equine H3 antigen head domain binding Asn204, Alal153, Asn111, Asn187, Met275, and/or Arg276” do not add any structure to the claimed SEQ ID NO: 2 and those limitations are therefore not considered limiting. It is the Examiner’s position that the functional limitation that the claimed composition is cross-protective against two or more subtypes is an intended effect of the composition which, in the absence of the structural limitations, is not considered limiting. It is the Examiner’s position that the recitation of wherein the vaccine targets an influenza hemagglutinin head domain, wherein the vaccine is cross-protective against two or more subtypes of influenza, and wherein the vaccine is formulated for delivery via intranasal, intramuscular, subcutaneous, transdermal or sublingual administration does not structurally limit the SEQ ID NO: 2.
See MPEP 2112 A REJECTION UNDER 35 U.S.C. 102 AND 103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 and 103 rejection is appropriate for these types of claims as well as for composition claims.
Present SEQ ID NO: 2 and Spiro et al. (GenBank: ABY81448.1, 2008)
Query Match             100.0%;  Score 3036;  DB 283;  Length 565;
  Best Local Similarity   100.0%;  
  Matches  565;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MKTIIILILLTHWVYSQNPTSGNNTATLCLGHHAVANGTLVKTITDGQIEVTNATELVQS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKTIIILILLTHWVYSQNPTSGNNTATLCLGHHAVANGTLVKTITDGQIEVTNATELVQS 60

Qy         61 TSIGKICNNPYRVLDGRNCTLIDAMLGDPHCDVFQYENWDLFIERSSAFSNCYPYDIPDY 
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TSIGKICNNPYRVLDGRNCTLIDAMLGDPHCDVFQYENWDLFIERSSAFSNCYPYDIPDY 120

Qy        121 ASLRSIVASSGTLEFTAEGFIWTGVTQNGRSGACRRGSADSFFSRLNWLTKSGNSYPTLN 
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ASLRSIVASSGTLEFTAEGFIWTGVTQNGRSGACRRGSADSFFSRLNWLTKSGNSYPTLN 180

Qy        181 VTMPNNNNFDKLYIWGIHHPSTNNEQTKLYIQESGRVTVSTKRSQQTIIPNIGSRPWVRG 
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VTMPNNNNFDKLYIWGIHHPSTNNEQTKLYIQESGRVTVSTKRSQQTIIPNIGSRPWVRG 240

Qy        241 QSGRISIYWTIVKPGDILMINSNGNLVAPRGYFKMRTGKSSVMRSDAPIDTCVSECITPN 
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 QSGRISIYWTIVKPGDILMINSNGNLVAPRGYFKMRTGKSSVMRSDAPIDTCVSECITPN 300

Qy        301 GSIPNDKPFQNVNKVTYGKCPKYIKQNTLKLATGMRNVPEKQIRGIFGAIA GFIENGWEG 
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GSIPNDKPFQNVNKVTYGKCPKYIKQNTLKLATGMRNVPEKQIRGIFGAIA GFIENGWEG 360

Qy        361 MVDGWYGFRYQNSEGTGQAADLKSTQAAIDQINGKLNRVIERTNEKFHQIEKEFSEVEGR 
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 MVDGWYGFRYQNSEGTGQAADLKSTQAAIDQINGKLNRVIERTNEKFHQIEKEFSEVEGR 420

Qy        421 IQDLEKYVEDTKIDLWSYNAELLVALENQHTIDLTDAEMNKLFEKTRRQLRENAEDMGGG 
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 IQDLEKYVEDTKIDLWSYNAELLVALENQHTIDLTDAEMNKLFEKTRRQLRENAEDMGGG 480

Qy        481 CFKIYHKCDNACIGSIRNGTYDHYIYRDEALNNRFQIKGVELKSGYKDWILWISFAISCF 
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 CFKIYHKCDNACIGSIRNGTYDHYIYRDEALNNRFQIKGVELKSGYKDWILWISFAISCF 540

Qy        541 LICVVLLGFIMWACQKGNIRCNICI 565
              |||||||||||||||||||||||||
Db        541 LICVVLLGFIMWACQKGNIRCNICI 565


Olsen et al. teach H3 equine influenza A virus vaccine comprising equine H3 antigen and a pharmaceutically acceptable carrier formulated for delivery and methods of vaccinating the subject with the vaccine (see claims 1-20, and column 13, lines 60-65). Olsen et al. teach intramuscular and intranasal administration of the vaccine (see claim 20).
Regarding the newly recited limitations and Applicant’s arguments, Olsen expressly teaches (column 5, lines 29-45):
“Usually, such a response consists of the subject producing antibodies, B cell, helper T cells, suppressor T cells, and/or cytotoxic T cells directed specifically to an antigen or antigens included in the composition or vaccine of interest. The method includes administering to the host organism, e.g., a mammal, an effective amount of the influenza virus of the invention, e.g., an attenuated, live virus, optionally in combination with an adjuvant and/or a carrier, e.g., in an amount effective to prevent or ameliorate infection of an animal such as a mammal by that virus or an antigenically closely related virus. In one embodiment, the virus is administered intramuscularly while in another embodiment, the virus is administered intranasally. In some dosing protocols, all doses may be administered intramuscularly or intranasally, while in others a combination of intramuscular and intranasal administration is employed.

Smith et al. teaches virus-like particles expressing H3 antigen on its surface (see column 6). Smith et al. teaches inactivated influenza vaccine and teaches alum adjuvant (see column 9, Figure 12 description, and column 26).
Regarding claim 3. It would have been prima facie obvious to provide Olsens et al. equine influenza vaccine comprising Spiro’s et al. H3 of present SEQ ID NO: 2 and to express it on Smith et al. virus-like particle because Smith et al. teach that VLP induce substantial immunity in a vaccinated subject (see column 26).
Regarding claims 4 and 7. It would have been prima facie obvious to provide Olsens et al. equine influenza vaccine comprising Spiro’s et al. H3 of present SEQ ID NO: 2 and an alum adjuvant and to formulate the vaccine for intramuscular and subcutaneous administration as well as to inactivate it because Olsen et al. teach equine H3 influenza vaccine and because Smith teaches inactivated influenza vaccine.
Regarding claims 13-17 and 22-25. It would have been prima facie obvious to provide the method of vaccinating a subject comprising administering Olsens’ et al. equine influenza vaccine comprising Spiro’s et al. H3 of present SEQ ID NO: 2 and an alum adjuvant by intramuscular or subcutaneous route since those routes of vaccine administration are well known and practiced in the prior art as taught by Smith et al. and Olsen et al. 
Regarding Applicant’s amendment reciting ”wherein the vaccine is formulated for delivery via intranasal, intramuscular, transdermal or sublingual administration” and “wherein the composition is formulated to have increased solubility and is cross-protective against two or more subtypes of influenza”. 
Olsen expressly teaches that his vaccine is formulated for intranasal and intramuscular delivery (see claim 20 and column 5, lines 29-45). Regarding the recitation of cross-protection against two or more subtypes, this limitation considered an inherent property. Since Olsen uses equine H3 antigen to induce an immune response, his H3 antigen composition must be inducing cross-protection against other influenza subtypes. Additionally, Olsen expressly teaches that vaccination with his composition containing H3 antigen is aimed to prevent or ameliorate infection of an animal such as a mammal by that virus or an antigenically closely related virus (column 5, lines 29-45).
Regarding the limitation “formulated to have increased solubility” in present claim 20, this limitation does not add any structural components to the claimed composition. Additionally, it would have been obvious to provide solubilized influenza vaccine since Smith et al. expressly teaches that split influenza vaccines for intranasal use are solubilized with Triton X-100 (Fluzone, Sanofi-Aventis; Fluvirin, Novartis).
Thus, the present invention would have been prima facie obvious at the time the invention was made. 

Claim Objection
Claims 1, 13, 18 and 20 recite “antibodies are generated in a subject due to immunization with the equine H3 antigen head domain binding Asn204, Alal153, Asn111, Asn187, Met275, and/or Arg276”. Applicant should amend the claims to recite “antibodies generated in a subject due to immunization with the equine H3 antigen head domain bind Asn204, Alal153, Asn111, Asn187, Met275, and/or Arg276”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648